DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, filed 02/04/2021, with respect to the rejection(s) of claim(s) 9 and 10 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sharp.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 9, 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanicki (US 20190123080 A1) in view of Sharp (Sharp Techical Journal, No. 104, p 1-17, Spetember 2012; cited by applicant in 06/10/19 IDS).
With regards to claim 9, Kanicki discloses an imager comprising: a light receiving device (photodiode PD) that receives light obtained from radiation and that converts the light into an electrical signal; and an amplifying transistor (TAMP) that amplifies the electrical signal, wherein the light receiving device and the amplifying transistor are formed on a glass substrate, wherein the amplifying transistor includes a first gate electrode, a channel layer, and a second gate electrode which are stacked in the order named on the glass substrate (Fig. 14 and 15), wherein the light receiving device includes at least two layers which cover the amplifying transistor and which are doped with different impurities from each other (PIN diode), wherein the first gate electrode (bottom electrode of diode) is connected to one of the at least two layers of the light receiving device, and wherein the second gate electrode is configured to have a same potential as a potential of the first gate electrode [0062] (Figs. 11A-11J). Kanicki does not specify wherein the channel layer includes an oxide semiconductor oriented along a c-axis and having a non-amorphous crystal structure. However, Sharp teaches the use of IGZO (CAC-IGZO), having a crystal structure strongly oriented along a c-axis in a channel film growth direction as a channel layer of a TFT (Section 3(2)). Sharp discloses that, in doing so, fluctuation in threshold voltage due to a voltage (stress) applied to a gate is reduced. Therefore, in view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Kanicki with the claimed channel layer.
With regards to claim 10, Kanicki discloses an imager comprising: a light receiving device (photodiode PD) that receives light obtained from radiation and that converts the light into an electrical signal; and an amplifying transistor (TAMP) that amplifies the electrical signal, wherein the 
(i) fluctuation in a potential of the second gate electrode and fluctuation in a potential of the first gate electrode, which fluctuations result from accumulation of charge in the light receiving device, are synchronized with each other and (ii) a variation in amount of radiation detected by the radiation detector is suppressed (It should be noted that when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent. Therefore, the synchronization and suppression as described above are considered inherent features of Kanicki’s imager absent any specific structural details. Note:  Apparatus claims must be structurally distinguished from the prior art.  Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15, USPQ2d 1525, 1528, (Fed. Cir. 1990).  See MPEP 2114.). Kanicki does not specify wherein the channel layer includes an oxide semiconductor oriented along a c-axis and having a non-amorphous crystal structure. However, Sharp teaches the use of IGZO (CAC-IGZO), having a crystal structure strongly oriented along a c-axis in a channel film growth direction as a channel layer of a TFT (Section 3(2)). Sharp discloses that, in doing so, fluctuation in threshold voltage due to a voltage (stress) applied to a gate is reduced. 
With regards to claims 13-14, Kanicki discloses the claimed channel layer (a-IGZO) [0069].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884